McAllister, c. j.
Defendant, Albert George Hintz, an indigent, was indicted in Lane county upon the charge of knowingly uttering and publishing a forged bank check.
From the record it appears that, upon arraignment, counsel was appointed for defendant, and de*376fendant pleaded not gnilty to the crime. Subsequently the defendant appeared in person, being at all times represented by his attorney, and asked permission of the court to withdraw his plea of “not guilty.” Permission was granted, and the defendant entered a plea of guilty to the charge.. The court placed the defendant on probation to the Oregon Board of Parole and Probation for a period of five years, said period to begin at the termination of a sentence which defendant was then serving on another conviction.
During the term of parole and probation, the defendant allegedly violated its terms and conditions, and was directed to show cause why said probation should not be revoked and sentence imposed. At the hearing upon the order to show cause, while again represented by counsel appointed by the court, the defendant admitted under oath the allegations of the show cause order, and was sentenced to not more than eight years in the Oregon State Penitentiary.
Defendant requested and was granted assistance of counsel for the purpose of prosecuting this appeal, but the attorney so appointed deposed that after thorough research he was of opinion that there was no prejudicial error in the record and that the defendant had no meritorious ground for appeal.
Defendant then brought this case upon appeal himself. We have reviewed the record and find no error. The judgment is affirmed.